This is an appeal from a judgment rendered in an election contest. Appellant filed no assignments of error, and the alleged assignments in his brief do not refer to or correspond with any paragraph of his motion for a new trial, and, for that reason, he is not entitled to have this court decide the questions attempted to be presented in his brief. El Paso Electric Co. v. Lee, 157 S.W. 748 and cases there cited; Watson v. Patrick, 174 S.W. 632, and cases there cited. In fact, in his motion for a new trial he merely alleged: First, that the judgment "is contrary to the evidence in said cause"; second, "that the same is contrary to the law in said ease." That motion itself was too general to constitute an assignment of error. Harrington v. Chambers, 143 S.W. 662; Salliway v. Grand Lodge, 164 S.W. 1041; Ross v. Blount, 166 S.W. 913.
Appellees object to a consideration of appellant's brief, and the objections must be sustained. However, the case is very plain and simple, and we feel constrained to say that, in our opinion, the proper judgment was rendered, and no brief could have been filed in this court which would have entitled appellant to have the case reversed.
Judgment affirmed.